Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 06/26/2020 is entered.  Claim 1 is pending.
The Drawings filed 06/26/2020 are approved by the examiner.
The IDS statement filed 06/26/2020 has been considered.  An initialed copy accompanies this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2014/0038174) in view of Whitney et al. (US 9,845,489) and/or Grolz et al. (US 2008/0146790).
Fischer et al. teach a ribonucleic acid preservation composition (compositions for isolating and stabilizing nucleic acids such as RNAs, abstract and para. 0065) consisting essentially of, i.e., comprising, detergent(s) such as sodium citrate and N-lauroyl sarcosine sodium salt, reducing agent(s) such as tris(2-carboxyethyl)phosphine (TCEP), chelator(s) such as ethylenediaminetetraacetic acid (EDTA) and sodium citrate, alkanol(s) such as methanol and ethanol, and nuclease-free, i.e., RNAse-free, water (para. 0044, 0045, 0077, 0079, and Table 1B).  The detergent is added in a general amount of about 0.1-1% w/v (Table 1B); an exemplary amount of sodium citrate and N-lauroyl sarcosine sodium salt is about 10 mM and 0.5%, respectively, (para. 0045).  The reducing agent, when TCEP, is added in an amount of about 0.5-30 mM (Table 1B); an exemplary amount of TCEP is 1 mM (para. 0045).  The chelator, when sodium citrate, is added in a general amount of about 0.5 to 50 mM (Table 1B); the chelator, when EDTA, is added in a general amount of about 0.01 to 1 mM (Table 1B); an exemplary amount of EDTA is 0.1 Mm and an exemplary amount of sodium citrate is about 10 mM (para. 0045).  The alkanol is added in a general amount of about 1 to 25% v/v (Table 1B).  The nuclease-free water is added in a concentration q.s. (interpreted as quantum satis) to desired final volume, i.e., to 100%, (Table 1B).  The composition may also optionally comprise a dye (para. 0021, 0080, and claim 3).  
As to the specific presence of the claimed components, Fischer et al. teach each of sodium citrate, EDTA, sodium N-lauroyl sarcosine, ethanol, isopropanol, and TCEP for the purpose of obtaining a RNA stabilizing composition, which meets their presence as claimed.  Note, Fischer et al. distinguish between citrate anhydrous, sodium citrate, and citric acid (para. 0021 and 0044), which would be understood by a person of ordinary skill in the art that sodium citrate encompasses and is synonymous with the hydrate form(s) of sodium citrate, e.g., trisodium citrate dihydrate.  It may also be argued some “picking and choosing” is required to arrive at the presently claimed combination of the above components.  Nevertheless, Fischer et al. teach RNA stabilizing compositions, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Fischer et al., to contain each of sodium citrate, EDTA, sodium N-lauroyl sarcosine, ethanol, isopropanol, and tris(2-carboxyethyl)phopshine at once because the reference is directed to RNA stabilizing compositions containing such ingredients.  
As to the claimed proportions, the above disclosed ranges appear to overlap the claimed ranges of sodium citrate, EDTA, N-lauroyl sarcosine, ethanol, isopropanol, and tris(2-carboxyethyl)phopshine.  In the event minor modifications (e.g., the addition of more sodium N-lauroyl sarcosine, etc., or the provision of a 95/5 v/v blend of ethanol/isopropanol) are required to arrive at the claimed ranges, at the time of the effective filing date such modifications would have been obvious to a person of ordinary skill in the art.  For example, it would have been obvious to an within the purview of a person of ordinary skill in the art to provide more anionic detergent in order to affect the surface-active, cleansing, or miscibility properties of the composition, etc. (similar rationales can be made for increasing the amount of the other components, too), and/or it would have been obvious to an within the purview of a person of ordinary skill in the art to provide a blend of ethanol and isopropanol and adjust their relative proportions in order to affect the solvent, density, boiling point, or antiseptic properties of the composition.  
Fischer et al. further teach the incorporation of a chaotrope (para. 0042, 0044, Table 1B), but fail to teach the inclusion of about 3.33-6.66% w/w lithium chloride.
However, Whitney et al. teach compositions for stabilizing RNA where lithium chloride is provided as an exemplary precipitation agent with or in place of a chaotrope in order to affect the stable storage of the composition (col. 5 lines 27-29, col. 16 lines 21-41, Table 3, and claim 1); the precipitating agent is provided at a general concentration of about 0.5 to 4 M (col. 16).  
Similarly, Grolz et al. teach compositions for stabilizing RNA where lithium chloride is provided as a chaotropic substance in a useful concentration of 1 to 5 M (para. 0041 and 0047).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide lithium chloride as taught by Whitney et al. or Grolz et al. as a precipitating agent or chaotrope to Fischer et al.’s composition in order to obtain a composition capable of sufficiently stabilizing/preserving RNA.  The amount of lithium chloride taught by the secondary references appear to overlap the claimed range. 
In the event Fischer et al.’s disclosure of TCEP and EDTA fail to specifically meet the salt structures as recited, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide salt forms of the components in view of Whitney et al. and Grolz et al.’s teachings to Fischer et al.’s composition in order to order to obtain a composition capable of sufficiently stabilizing/preserving RNA.  Whitney et al. teach TCEP as a reducing agent is generally provided as TCEP-HCl (Tables).  Grolz et al. teach the addition of EDTA as a chelator is generally provided a salt, e.g., Na2-EDTA-2H2O, (para. 0054 and Table 19).  Whitney et al. also teach providing at least one lower alcohol, i.e., alkanol, selected from ethanol and isopropanol (col. 4 lines 65-67 and col. 5 lines 29-32).  
As to the claimed composition having a pH of about 5.5, Fischer et al. further teach a buffer and acid are added to adjust the pH to about 6 (Table 1B).  The disclosure of a pH of about 6 as the lower boundary reads on the claimed pH of about 5.5.  In the event Fischer et al. fail to directly meet the claimed pH, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed pH from the teachings of Fischer et al. since the reference teach it is desirable to control the pH of the formulations in order to stabilize the nucleic acids (para. 0077).  In view of the reference’s teachings, a person of ordinary skill in the art would understand a pH of about 5.5-6.0 would be sufficient to stabilize nucleic acids an enzymes.  Furthermore and/or alternatively, Whitney et al. further teach a pH of 5.5 is suitable for stable storage of RNA (col. 9 lines 47-56), which, at the time of the effective filing date, a person of ordinary skill in the art could incorporate into Fischer et al. with a  reasonable expectation of success. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 3, 2022